DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-19 are pending and presented for examination.

Priority
This application is a continuation of U.S. Application No. 12/665,642, filed December 18, 2009, which is a National Stage of International Application No. PCT/JP2008/061686, filed June 20, 2008, claiming priority based on Japanese Patent Application No. 2007-163551, filed June 21, 2007.

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

A.	Claims 1-11 and 18-19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa (JP-11021241A) in view of Niinobe (US 20030236398), Obara (EP1054019A1) and Yabuki et al. (US 6143323) as evidenced by Shin Etsu (“L-HPC (Low-substituted hydroxypropylcellulose”) http://www.metolose.jp/en/pharmaceutical/l-hpc.html. 2 pgs. (8/20/2019)). The attached English translation of JP-11021241A will be referred to as Nakagawa in the Office action.

Claimed invention
Claim 1 is drawn to a pharmaceutical solid preparation comprising: 
(a)	7-chloro-5-hydroxy-1-[2-methyl-4-(2-methylbenzoylamino)benzoyl]-2,3,4,5-tetrahydro-1H-benzoazepine (i.e., tolvaptan); 
(b) hydroxypropylcellulose (HPC) containing a hydroxypropoxyl group in an amount of 50% or greater; and 
(c) at least one member selected from the group consisting of carmellose, sodium carboxy methyl starch, crospovidone, and low substituted hydroxypropylcellulose (L-HPC) with an average particle diameter of 30-70µm, and a 90% cumulative particle diameter of 100-200µm.

Claim 2 specifically requires (c) to be L-HPC recited in Claim 1.

Prior art
Nakagawa discloses amorphous composition containing a) tolvaptan and b) hydroxypropylcellulose (HPC) (Nakagawa; abstract; 0005; claim 1). The HPC has the structure of formula 2 
    PNG
    media_image1.png
    124
    339
    media_image1.png
    Greyscale
, wherein R1, R2 and R3 are hydrogen or 
    PNG
    media_image2.png
    78
    150
    media_image2.png
    Greyscale
, where m, which represents the number of repeating units of hydroxypropyl groups, is an integer greater than 1. See 0007-0009. Nakagawa teaches that by adopting an amorphous solid preparation composition the compound’s solubility is improved and, thereby, absorption is improved (Id., 0004, 0006).  The composition may be formulated into solid preparations such as powder, tablets, fine granules, capsules, etc. See 0012.  Conventional disintegrants, excipients (e.g., starch), lubricants, binders, etc. can be included (Id., 0012-0013). And a solid preparation for internal use such as a powder, a fine granule, a granule, a capsule, or a tablet can be prepared by a conventional method of formulation. Thus, suggesting that these agents may by granulated since granules or powders are formed. a solid preparation for internal use such as a powder, a fine granule, a granule, a capsule, or a tablet can be prepared by a conventional method of formulation. Examples of the excipient include lactose, microcrystalline cellulose, starch. See Id.[0015]To the thus obtained solid pharmaceutical composition, an excipient, a disintegrant, a binder, a lubricant, and the like are added, if necessary, and a solid preparation for internal use such as a powder, a fine granule, a granule, a capsule, or a tablet can be prepared by a conventional method of formulation. Examples of the excipient include lactose, White Soft Sugar, starch, Microcrystalline Cellulose, and silicic acid Disintegrants useful for the invention includes low-substituted hydroxypropylcellulose, carboxy starch sodium, etc. (Id., 0016).  Nakagawa teaches particles are made by pulverizing to a diameter of 2 µm. See 0016.

While Nakagawa teaches a composition of amorphous preparations of tolvaptan and HPC that is mixed with other agents including excipients, binders, and disintegrants such as low-substituted HPC, Nakagawa does not explicitly teach 1) the HPC in the composition to contain a hydroxypropyl group in an amount of 50% or greater or 2) the specific diameter a low-substituted hydroxypropyl cellulose having the specific diameter of 30-70µm and a 90% cumulative particle diameter of 100-200 µm.

Regarding 1) the HPC containing a hydroxypropyl group in an amount of 50% or greater
It was already known that HPC that contains hydroxypropyl groups at an amount of 50-70% by weight was used to form amorphous particles and increase the solubility of HPC. For example, Niinobe teaches water-soluble cellulose ethers wherein the cellulose, which is normally insoluble in water, is made water soluble by converting the crystalline moieties to an amorphous state. See [0002]. Examples of the ethers include, inter alia, HPC (see [0012]) with a degree of substitution of 50 to 70% by weight of hydroxypropoxyl groups. See [0014]. Niinobe discloses that aqueous solutions of cellulose ethers are filtered to remove those portions which have not been dissolved on the molecular level prior to use. See [0003].
One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Nakagawa teaches how to increase the solubility and absorption of tolvaptan by creating an amorphous composition of tolvaptan and HPC of formula 2 and Niinobe teaches the use of amorphous HPC wherein the cellulose is made water soluble. One of ordinary skill in the art seeking to make a more soluble tolvaptan composition as described by Nakagawa would have sought teachings describing HPC such as the teachings of Niinobe, which describe how to form amorphous particles and increase the solubility of HPC, which contains hydroxypropyl groups at an amount of 50-70% by weight.  Thus, one of ordinary skill in the art would have found it prima facie obvious to incorporate the HPC as described by Niinobe into the amorphous composition described by Nakagawa. The artisan would have had a reasonable expectation of successfully making the amorphous composition containing tolvaptan and HPC of Nakagawa by using the HPC as described by Niinobe. 

Regarding 2) the low-substituted hydroxypropyl cellulose having the diameter of 30-70µm and a 90% cumulative particle diameter of 100-200 µm
Obara teaches an invention that provides low-substituted hydroxypropyl cellulose exhibiting good granulation characteristics and tablet properties. Specifically, there is provided low-substituted hydroxypropyl cellulose having a hydroxypropoxyl content in the range of 5.0 to 16.0% by weight. See abstract. The low-substituted hydroxypropyl cellulose of the invention preferably has a volume-average particle size (diameter) of 10 to 100 μm, See [0020]. Thus, overlapping the average claimed diameter of 30-70 µm. Generally, hydroxypropyl cellulose is a compound having a hydroxypropoxyl content of 50 to 80% by weight. A compound having a hydroxypropoxyl content of 5.0 to 16.0% by weight is called "low-substituted hydroxypropyl cellulose", and its properties are different from those of ordinary hydroxypropyl cellulose. See [0003]. One difference between them lies in solubility in water. Specifically, hydroxypropyl cellulose is soluble in water, whereas low-substituted hydroxypropyl cellulose is insoluble in water but swells by absorption of water. By taking advantage of this property, low-substituted hydroxypropyl cellulose is used chiefly as a disintegrator for oral solid pharmaceutical preparations. See [0004]. 
Yabuki teaches the use of low-substituted hydroxypropylcellulose (HPC) as disintegrant for pharmaceutical tablet. It is used in tablets that allow it to be absorbed without being influenced by food. See abstract; col. 1:48. Examples of the low-substituted HPC include (e.g., LH-11, LH-20, LH-21, LH-22, LH-30, LH-31 and LH-32 provided by Shin-Etsu). See col. 2:33-34; col. 5:45; col. 6:2. 
Accordingly, one of ordinary skill in the art would have found it obvious to incorporate the low-HPC such as LH-11, LH-21, LH-31, etc. of Yabuki in the composition of Nakagawa as the disintegrant because of the advantage of the swelling properties of the low-HPC to provide disintegrant function as described by Obara. Another reason would have been to allow for be absorption without being influenced by food as described by Yabuki. The artisan would have further recognized that the low-HPC would provide increased tablet hardness as well as binder (wet or dry) functionality. See [0004] of Obara. In the case where the claimed particle diameter ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5].  Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  Obara directs the skilled artisan with regard to the sizes of the low-substituted hydroxypropylcellulose and discloses size ranges that overlap (i.e., about 100-200 µm – “45-65 µm") those claimed and Obara further recognized that the particle size of the low-substituted hydroxypropylcelluloses is a result effective variable that may be adjusted to obtained desired characteristics of the pharmaceutical preparation (see Obara [0006]. [0007], [0020]). Obara also teaches that the hydroxypropoxyl content in the range of 5.0 to 16.0% by weight, which overlaps the claimed amount of 10-13%. Given that other ingredients such as disintegrants are added to the amorphous composition of tolvaptan and HPC, one of ordinary skill in the art would have reasonably understood that the disintegrant will be in contact with at least some of the amorphous particle as claimed. Additionally, Yabuki teaches examples of low-HPC disintegrant examples include LH-11, LH-21, LH-30, LH-31, etc. Thus, one of ordinary skill in the art would have found it obvious to use an L-HPC disclosed by Yabuki (e.g., LH-11, LH21, LH-30, etc.) as an L-HPC disintegrant as Yabuki teaches these as known disintegrants useful for making pharmaceutical tablets. In the case where LH-11 is chosen, the claimed size distribution properties are met as evidenced by Shin Etsu.

Claim 3 limits Claim 2, wherein the low substituted hydroxypropylcellulose has an average particle diameter of 45 to 65pm, and a 90% cumulative particle diameter of 100 to 200pm. Obara directs the skilled artisan with regard to the sizes of the low-substituted hydroxypropylcellulose and discloses size ranges that overlap (i.e., about 100-200 µm – “45-65 µm")  and Yabuki teaches
examples of low-HPC disintegrant examples include LH-11, LH-21, LH-30, LH-31, etc. LH-11 is one that meets the claimed size distribution properties as evidenced by Shin Etsu.

Claim 4 limits Claim 2, wherein the pharmaceutical solid preparation is a form of tablet.  Nakagawa teaches tablet formulations of the compositions as outlined above.

Claims 5-7 require the composition product of Claim 2 to be is made by specific process steps. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the prior art suggests the claimed product as outlined above, as such, the claim is unpatentable even though the prior product was made by a different process. Thus, the process steps recited in the current claims, do not make the claimed product patentable over the prior art.

Claims 8-11 are drawn to a method for preparing the composition of claim 2. The claims comprise the steps of producing a mixture of an amorphous composite of tolvaptan and HPC with hydroxypropyl group at 50% or greater (HPC). One would have found it obvious to mix tolvaptan and HPC to make an amorphous composite as described in Nakagawa (i.e., Step 1 of Claim 8). See 0005, 0006 and 0009. Because Obara and Yabuki teach one to incorporate a low-HPC, the artisan would have known to add the low-HPC to the composite by mixing them together (i.e., Step 2 of Claim 8). Given that the compositions of Nakagawa are formulated into a tablet, the artisan would have found it obvious to process the mixture into a tablet, which meets the “solid preparation” limitation of Step 3 of Claim 8 and the “tablet” limitation of Claim 9. Claims 10-11 encompass a step for obtaining granules by granulating after mixing in HPC with tolvaptan and after mixing in low-HPC thereto. Given that the composition is in the form of granule that may be formed into a tablet, one of ordinary skill in the art would have found it obvious to granulate the amorphous composite of a mixture of HPC and tolvaptan and also the composition after low-HPC is mixed in in preparation to formulate a tablet dosage form. See 0003, 0012.

B.	Claim 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa in view of Niinobe, Obara and Yabuki as evidenced by Shin Etsu, as applied to Claims 1-11 and 18-19 above, taken further in view of Sato et al. (US 20060188563 A1).	

Claimed invention
Independent Claims 12, 14 and 16 are drawn to a pharmaceutical solid preparation comprising: 
(a) tolvaptan; 
(b) HPC containing a hydroxypropoxyl group in an amount of 50% or greater; and 
(c) carmellose (Claim 12), sodium carboxy methyl starch (Claim 14) or crospovidone. (Claim 16).

Prior art
The disclosures for Nakagawa, Niinobe, Obara, Yabuki and Shin Etsu and how they meet the claims are descried above. However, their combination does not expressly teach carmellose, sodium carboxy methyl starch or crospovidone. However, the primary reference, Nakagawa, teaches that the solid pharmaceutical compositions may comprise disintegrants such as “low-substituted hydroxypropyl cellulose, carboxymethyl cellulose calcium, sodium carboxy starch, and the like.” See 0012-0013. Sato describe oral preparations teaches that typical examples of disintegrating agents include crospovidone, sodium carboxymethyl starch, carmellose, calcium carmellose, sodium croscarmellose, low-substituted hydroxypropyl cellulose, dextrin, hydroxyethylmethyl cellulose, etc. The amount may be contained at 3 to 15 wt %. See 0069. Therefore, one of ordinary skill in the art would have found it obvious to incorporate typical disintegrating agents such as crospovidone, sodium carboxymethyl starch, carmellose, etc. because Nakagawa teaches that the compositions can contain disintegrating agents and Sato teaches examples of typical disintegrating agents include crospovidone, sodium carboxymethyl starch, carmellose, calcium carmellose, sodium croscarmellose, etc. The artisan would have reasonably expected that the disintegrating agents of Sato would act as the disintegrant in the compositions of Nakagawa. 

Claims 13 requires carmellose at 7 to 15 wt.%, Claim 15 requires the sodium carboxy methyl starch at 0.5 to 15 wt.%, and Claim 17 requires the crospovidone at 2 to 15 wt.%. Sato teaches 3-15 wt.% of the disintegrant can be added. See 0069. In the case, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this case, the amount of disintegrant disclosed by Sato of 3-15wt.% disintegrant overlaps the claimed amounts for carmellose at 7 to 15 wt.%, sodium carboxy methyl starch at 0.5 to 15 wt.%, and crospovidone at 2 to 15 wt.%. Furthermore, the artisan would have understood that the amount of the disintegrant can be adjusted to optimize the rate of disintegration of the composition after administration. Therefore, the claimed invention as a whole would have been prima facie obvious over the prior art.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,905,694. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a composition comprising tolvaptan, HPC, low-HPC as well as crospovidone, sodium carboxy methyl starch, and carmellose. Each claim set also includes similar method steps of making the composition. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRIS SIMMONS/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629